DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 7/7/2020 has been accepted and entered. Accordingly, claims 1-20 are amended and ¶ 51 of the specification has further been amended. 

Claim Rejections - 35 USC § 112

The rejection of claims 1-20 under 35 U.S.C. 112(b) have been withdrawn as a result of the amendment. 
Claim Rejections - 35 USC § 101
The rejection of claims 1-20 under 35 U.S.C. § 101 have been withdrawn as a result of the amendment. 

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A computer-implemented method for providing adaptive trust calibration in driving automation comprising: 
electronically receiving image data of a vehicle and vehicle automation data associated with automated of driving of the vehicle; 
electronically analyzing the image data and vehicle automation data; and 
determining an eye gaze direction of a driver of the vehicle and a driver reliance as a value that indicates a driver's reliance upon an autonomous operation of at least one driving function of the vehicle or that indicates non reliance by the driver upon the autonomous operation of at least one driving function and manual takeover of the vehicle; 
electronically processing a Markov decision process model based on the eye gaze direction and the driver reliance to model effects of workload, 
wherein the workload is a level of cognitive load that is required by the driver to process information associated with the autonomous operation of the at least one driving function of the vehicle to determine a control policy to provide a particular level of automation transparency; and 
electronically controlling the autonomous transparency of at least one driving function of the vehicle based on the control policy, wherein a human machine interface is provided with at least one augmented reality annotation cue that is presented to the driver through at least one display device of the vehicle to adjust the autonomous transparency with respect to the autonomous operation of the at least one driving function” as recited in claim 1 and similarly recited in claims 10 and 19. 
With respect to the independent claims, the best prior art, Park in view of Seppelt, fail to teach, disclose, or suggest the detailed limitations recited above and performed in the order required in the independent claims. For example, Park in view of Seppelt fail to disclose that a Markov decision process model is based both on eye gaze direction and driver reliance upon an autonomous operation of at least one driving function of the vehicle, which is then used to create a model of the effects of workload, wherein workload is a level of cognitive load that is required by the driver to process information associated with the autonomous operation of the at least one driving function of the vehicle, in combination with then using modeled effects of workload to determine a control policy to provide a particular level of automation transparency prior to electronically controlling the autonomous transparency of at least one driving function of the vehicle based on the control policy, wherein a human machine interface is provided with at least one augmented reality annotation cue that is presented to the driver through at least one display device of the vehicle to adjust the autonomous transparency with respect to the autonomous operation of the at least one driving function, in combination with all other limitations. 
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in the independent claims absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667